Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (US 9460967).
Regarding claim 1, Asano discloses a structure comprising: 
a substrate (10) including a semiconductor material [Fig. 15, 16 and 17A], 
the substrate (10) being provided with one or more recesses (24A) each of which has a depth direction that is equal to a thickness direction of the substrate [Figs. 15A and 15E], 
the one or more recesses (opening within region 18) including a sidewall (29) on which a plurality of grooves (32) each extending in the depth direction are provided [Figs. 15C, 15E and 17A].
Regarding claim 2, Asano discloses wherein the one or more recesses are a plurality of trenches (24A) arranged in a width direction [Figs. 15E, and 16].

Regarding claim 9, Asano discloses a method of producing a structure, comprising:

forming a catalyst layer (22) on a region of the main surface that corresponds to the one or more openings (openings within portion 18), the catalyst layer (22) being formed of a plurality of catalyst particles each including a noble metal, and having gaps between the plurality of catalyst particles [Figs. 15B and 7; col. 5, lines 50-67, col. 6, lines 1-67, col. 8, lines 1-20, and col. 10, lines 9-11];
supplying an etching agent (30) to the catalyst layer to etch the region with an assist from the catalyst layer as a catalyst, thereby forming one or more recesses (opening within region 18) each having a plurality of grooves (32) each extending in a depth direction, on a sidewall (29), and a plurality of etching residues (26) each having a needle shape extending in the depth direction, on a bottom [Figs. 15C, 15D and 17A]; and 
removing the plurality of etching residues (26) through etching [Fig. 15E and 17A, and col. 10, lines 21-41].
Regarding claim 10, Asano discloses wherein a plurality of trenches (24A) arranged in a width direction are formed as the one or more recesses [Figs. 15E, 16, 17A].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 9460967).
Regarding claim 6, Asano discloses wherein an average width AvD1 of the plurality of grooves (32) is within a range of 5 nm to 300 nm [Figs. 15E and 17A, and col. 10, lines 40-41]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, Asano discloses wherein an average width AvD1 of the plurality of grooves (32) is within a range of 5 nm to 300 nm [Figs. 15E and 17A, and col. 10, lines 40-41]; and each groove (32) has a center located about half of the width of the groove (32) [Fig. 17A]. In addition, Figure 17A suggests that the grooves (32) are uniform in shape and that a distance from center of a groove to a center of an adjacent groove is about the same as the width of the groove [Fig. 17A]. Hence, Asano makes obvious the limitation about a ratio AvD1 / AvD5 of an average width AvD1 of the plurality of grooves to an average center-to-center distance AvD5 of the plurality of grooves that are adjacent is within a range of 0.3 to 1.

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 3-5, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuo et al. (US 10090158) discloses a method similar to the one recited in claims 12-14 except that the width of the second catalyst layer (5), contrary to claims 12-14, is larger than the width of the first catalyst layer (4) [col. 4, lines 6-30].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Jose R Diaz/           Primary Examiner, Art Unit 2815